                                                Case 3:19-cv-07651-EMC Document 186 Filed 07/01/20 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                          TRANSCRIPT ORDER                                                                           COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                               Please use one form per court reporter.                                                                 DUE DATE:
                 CAND 435                                                                         CJA counsel please use Form CJA24
             (CAND Rev. 08/2018)                                                               Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                   3. CONTACT EMAIL ADDRESS
Nicole High                                                                     (925) 989-4090                                                               nicole.high@tensegritylawgroup.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                                  3. ATTORNEY EMAIL ADDRESS
Kiley White                                                                      (703) 940-5038                                                              kiley.white@tensegritylawgroup.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                 5. CASE NAME                                                                                 6. CASE NUMBER
Tensegrity Law Group
555 Twin Dolphin Drive. Suite 650                                                                          Intel Corp. et al v. Fortress Investment Group LLC et al 3:19-cv-07651
Redwood Shores, CA 94065
                                                                                                          8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND                                        FTR                 APPEAL               CRIMINAL            In forma pauperis (NOTE: Court order for transcripts must be attached)
Ruth Levine Ekhaus                                                                                           NON-APPEAL       ✔   CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                               c.        DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF        TEXT/ASCII     PAPER   CONDENSED      ECF ACCESS   ORDINARY       14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)        (email)                (email)         (web)     (30-day)                 (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)        ●
06/18/2020          EMC            Hearing




                                                                                                                                                                                                         ●
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                                12. DATE
11. SIGNATURE
                 /s/ Kiley White                                                                                                                                                    07/01/2020


         Clear Form                                                                                                                                                                            Save as new PDF
